                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

TIMOTHY E. TRIMBLE,

               Plaintiff,

v.                                                Case No.: 2:19-cv-665-FtM-38NPM

ROSARIO R CASTRO RIOS,
JOSHUA LOPEZ, THOMAS R
BUSATTA and ROBERT PAGE
HENDERSON,

             Defendants.
                                         /

                                        ORDER1

      Before the Court is United States Magistrate Judge Nicholas P. Mizell’s Report and

Recommendation (the “R&R”). (Doc. 9). Judge Mizell recommends denying Plaintiff

Timothy Trimble’s Application to Proceed in District Court Without Prepaying Fees or

Costs (Doc. 2) and dismissing the Amended Complaint (Doc. 8). Trimble filed a pro se

response. (Doc. 12). This matter is ripe for review.

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify a report and

recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732, 732 (11th



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
Cir. 1982). Without specific objections, there is no requirement to review factual findings

de novo, and the Court may accept, reject, or modify the findings in whole or in part. 28

U.S.C. § 636(b)(1); Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993). But review

of legal conclusions is de novo, regardless of any objection. Cooper-Houston v. S. Ry.,

37 F.3d 603, 604 (11th Cir. 1994).

       In his one-page response, Trimble does not make any specific objections. (Doc.

12). Instead, Trimble “takes issue” with the R&R. (Doc. 12 at 1). He also “reserves the

right to pursue any legal means regarding deprivation of rights by the [D]efendants or

even this [C]ourt.” (Doc. 12 at 1). And Trimble “finds it appalling that a sworn officer of

the [C]ourt for the United States of America would employ such tactics against a pro se

litigant.” (Doc. 12 at 1). It is unclear what rights Trimble intends to reserve or what

“tactics” he disagrees with. This lack of a specific objection, however, means the Court

need not review the R&R’s factual findings de novo. Kohser v. Protective Life Corp., 649

F. App’x 774, 777 (11th Cir. 2016). “Parties filing objections to a magistrate’s report and

recommendation must specifically identity those findings objected to.           Frivolous,

conclusive, or general objections need not be considered by the district court.” United

States v. Schultz, 565 F.3d 1353, 1361 (11th Cir. 2009) (citation omitted). The Court,

therefore, accepts and adopts the factual findings Judge Mizell made on the existence of

Trimble’s final state court judgment.2

       Even if Trimble challenged those findings, federal courts may take judicial notice

of state-court dockets. E.g., Paez v. Sec’y, Fla. Dep’t of Corr., 931 F.3d 1304, 1306-08




2Further, the R&R warned Trimble that the failure to object to factual findings or legal
conclusions would waive his right to appeal. (Doc. 9 at 7 (citing 11th Cir. R. 3-1)).



                                            2
(11th Cir. 2019) (holding a report and recommendation properly took judicial notice of a

state-court docket sua sponte when plaintiff failed to (1) object, (2) ask to be heard, or (3)

dispute the accuracy of the docket); see also Boyd v. Georgia, 512 F. App’x 915, 916-18

(11th Cir. 2013). Here, the R&R directed Trimble to the specific case name and number

filed in the Twentieth Judicial Circuit in and for Lee County, Florida.3 (Doc. 9 at 4). A final

judgment against Trimble—labeled “FINAL JUDGMENT”—was entered in state court on

the day Judge Mizell identified. (Doc. 9 at 4). The docket shows Trimble lost on appeal.

See also Trimble v. Castro, 123 So. 3d 573 (Fla. Dist. Ct. App. 2013) (summarily

affirming); Trimble v. Castro, 113 So. 3d 11 (Fla. Dist. Ct. App. 2013) (same). Now, the

judgment creditor is trying to collect on the final state-court judgment. Thus, the R&R

findings appear accurate, and Trimble does nothing to call them into question.

       Given this factual finding, Judge Mizell concluded Rooker-Feldman bars the Court

from hearing this case. (Doc. 9 at 3-5). The Court agrees with that legal analysis and

adopts it. Trimble accurately notes the Supreme Court reined in usage of Rooker-

Feldman. (Doc. 8 at 3-4 (citing Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.

280, 284 (2005))). Yet that doctrine still has its place when—as here—a state-court loser

effectively seeks to nullify a state-court judgment.

       Leaving Rooker-Feldman aside, the R&R continued and peeked at whether

Trimble stated a claim. (Doc. 9 at 5-6). Judge Mizell concluded Trimble did not state a

claim because he brought a 42 U.S.C. § 1983 action for purely private conduct. (Doc. 9

at 5-6). Again, the Court agrees and adopts that conclusion.



3 Direct links to the state-court docket are not functional. But it can be accessed by
visiting, https://matrix.leeclerk.org/Cases/Search, and searching with the case number
identified in the R&R (06-CA-002912). (Doc. 9 at 4).



                                              3
       After an independent and careful examination of the file, the Court accepts the

R&R (Doc. 9) in full and incorporates it into this Order.

       Accordingly, it is now

       ORDERED:

       1. The Report and Recommendation (Doc. 9) is ACCEPTED and ADOPTED and

           the findings are incorporated here.

       2. Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

           Costs (Doc. 2) is DENIED.

       3. Plaintiff’s Amended Complaint (Doc. 8) is DISMISSED.

       4. The Clerk is DIRECTED to enter judgment, terminate all pending motions and

           deadlines, and close the file.

       DONE and ORDERED in Fort Myers, Florida this 31st day of October, 2019.




Copies: All Parties of Record




                                             4
